Continuing Abatement Order filed November 17, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00933-CR
                                   ____________

                  ANGEL HUMBERTO GARCIA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1566111

                   CONTINUING ABATEMENT ORDER

      On July 28, 2002, this court directed the trial court to conduct a hearing in
this case to determine why counsel had not filed a brief on appellant’s behalf. Our
order required the trial judge to see that a record of the hearing is made, make
findings of fact and conclusions of law, and order the trial clerk to forward a record
of the hearing and a supplemental clerk’s record containing the findings and
conclusions. The transcribed record of the hearing and the court’s findings and
conclusions were to be filed with the clerk of this court on or before September 8,
2020. To date, the court has not received the record or findings. This court orders
that hearing to be held and those records to be filed by DECEMBER 17, 2020.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party. It
is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing in compliance with this court’s order.
If the parties do not request a hearing, the court coordinator of the trial court shall
set a hearing date and notify the parties of such date.

      It is so ORDERED.

                                        PER CURIAM


Panel Consists of Justices Bourliot, Zimmerer, and Spain.